Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
22, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 22, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00336-CV
____________
 
IN RE GERALD BURKS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 5, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.   Relator seeks to
overturn (1) respondent=s denial of a default judgment on appearance day and (2)
refusal to permit evidence of relator=s attorney=s fees. 
Relator has not established that he is
entitled to mandamus relief.  Mandamus
will not issue for the purpose of directing a trial court to render a judgment
by default.  See In re Ramirez,
994 S.W.2d 682, 683 (Tex. App.CSan Antonio 1998, orig.
proceeding).  Additionally, the record
does not reflect a ruling on relator=s offer of evidence.  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 22, 2005.
Panel consists of
Justices Edelman, Seymore, and Guzman.